DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "2a" and "2b".  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (2013/0167502).
 	Wilson et al. discloses a wire (Fig. 3A) comprising (a) a composite core (10''') comprised of at least one capped strand (2, Figs 1A & 2C) including a first resin (polymer composite matrix, [0098]) comprising a thermoset resin, said first resin supporting a matrix of carbon fibers ([0137]) and a capping layer (9'') including a second resin disposed on the surface of the first resin; (b) a plurality of aluminum strands (28, 28') comprising an aluminum zirconium alloy ([0227]) disposed on the periphery of the composite core; and (c) a covering system comprising
a covering layer (15) comprising a fourth resin where the covering layer is disposed on the periphery of the plurality of aluminum strands (b).  It is noted that since the wire of Wilson et al. comprises structure and material as claimed, it is a tree wire; and it will have a voltage rating of from about 15 kV to about 115 kV, a rated strength of from about 2,300 lbs. to about 55,000 lbs., and can operate at a temperature of from about 90ºC to about 130ºC (re claims 1, 16 and 17), an ampacity of from about 1.08 to about 1.12 times an ampacity of an ACSR tree wire having the same size, stranding and covering thickness (re claim 18), and a catenary constant at a maximum operating temperature of from about 1.10 to about 1.90 times a catenary constant for a bare ACSR having the same stranding and size (re claim 19).
 	Wilson et al. also discloses that the composite core comprises one capped strand or seven capped strands (re claim 2); the composite core has an outer diameter of from about 0.07 in. to about 0.5 in. ([0022]) (re claim 3); the thermoset resin comprises an epoxy series resin ([0098]) (re claim 5); and the second resin comprises a polyolefin ([0193]) (re claim 8).
 	Re claim 20, it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. in view of Daniel et al. (2012/0261158).
 	Re claim 7, Daniel et al. discloses a wire comprising a composite core (400) composed of carbon fibers which comprise an aramid fiber ([0031]).  It would have been obvious to one skilled in the art to include aramid fibers, as taught by Daniel et al., in the composite core of Wilson et al. to meet the specific use of the resulting wire.
 	Re claim 9, Daniel et al. discloses the wire comprising a plurality of aluminum strands comprising an aluminum zirconium alloy which comprises 0.2% to 0.33% of zirconium ([0142]).  It would have been obvious to one skilled in the art to use the aluminum-zirconium alloy as taught by Daniel et al. for the aluminum strands of Wilson et al. to meet the specific use, such as required strength, of the resulting wire.

9.	Claims 1, 10-13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (2020/0234851) in view of Wilson et al.
 	Yu discloses a wire comprising a plurality of aluminum strands (102, [0014]); and a covering system comprising a conductor shield (104) including a (third) resin, wherein the conductor shield is disposed on the periphery of the aluminum strands and a covering layer (106/108) comprising a (fourth) resin, wherein the covering layer is disposed on the periphery of the conductor shield (re claim 1).
 	Yu does not disclose the wire comprising a composite core surrounded by the aluminum strands and comprised of at least one capped strand which includes a first resin comprising a thermoset resin, the first resin supporting a matrix of carbon fibers and a capping layer including a second resin disposed on the surface of the first resin (re claim 1).
 	Wilson et al. discloses a wire comprising a composite core (10''') comprised of at least one capped strand (2) including a first resin (polymer composite matrix) comprising a thermoset resin supporting a matrix of carbon fibers and a capping layer (9) including a second resin disposed on the surface of the first resin, and a plurality of aluminum strands disposed on the periphery of the composite core.
 	It would have been obvious to one skilled in the art to modify the wire of Yu to comprise the composite core taught by Wilson et al., surrounded by the plurality of aluminum strands, to provide the wire with a desired strength.
 	It is noted that since the modified wire of Yu comprises structure and material as claimed, it is a tree wire; it will have a voltage rating of from about 15 kV to about 115 kV, a rated strength of from about 2,300 lbs. to about 55,000 lbs., and can operate at a temperature of from about 90ºC to about 130ºC.
 	Re claim 10, Yu, as modified, discloses the number of aluminum strands to composite sore is 6/1.
 	Re claim 11, Yu discloses the conductor shield (104) having a thickness of from about 8 mils to about 35 mils ([0015]).  It would have been obvious to one skilled in the art to modify the conductor shield of Yu to comprise polyethylene and carbon black since a semiconducting layer comprising polyethylene and carbon black is well-known in the art.
 	Re claim 12, Yu discloses the fourth resin (106) comprising XLPE ([0013]).
 	Re claims 1 and 13, Yu discloses a wire comprising a plurality of aluminum strands (102, [0014]); and a covering system comprising a covering layer (104) comprising a (fifth) resin, wherein the covering layer is disposed on the periphery of the aluminum strands (re claim 1).  Yu does not disclose the wire comprising a composite core surrounded by the aluminum strands and comprised of at least one capped strand which includes a first resin comprising a thermoset resin, the first resin supporting a matrix of carbon fibers and a capping layer including a second resin disposed on the surface of the first resin (re claim 1).  Wilson et al. discloses a wire comprising a composite core (10''') comprised of at least one capped strand (2) including a first resin (polymer composite matrix) comprising a thermoset resin supporting a matrix of carbon fibers and a capping layer (9) including a second resin disposed on the surface of the first resin, and a plurality of aluminum strands disposed on the periphery of the composite core.  It would have been obvious to one skilled in the art to modify the wire of Yu to comprise the composite core taught by Wilson et al., surrounded by the plurality of aluminum strands, to provide the wire with a desired strength.  It is noted that since the modified wire of Yu comprises structure and material as claimed, it is a tree wire; it will have a voltage rating of from about 15 kV to about 115 kV, a rated strength of from about 2,300 lbs. to about 55,000 lbs., and can operate at a temperature of from about 90ºC to about 130ºC.  Re claim 13, it would have been obvious to one skilled in the art to modify the covering layer of Yu to comprise polyethylene and carbon black (a colorant) since a semiconducting layer comprising polyethylene and carbon black is well-known in the art.
 	Re claim 22, Yu discloses the fourth resin comprising XLPE.

10.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Wilson et al. as applied to claim 1 above, and further in view of Kibe et al. (9812232).
 	Yu, as modified, discloses the invention substantially as claimed including the covering layer comprising an inner covering layer (106) and an outer covering layer (108), wherein the inner covering layer comprising a (fourth) resin, wherein the inner covering layer is disposed on the periphery of the aluminum strands, or if present, the periphery of the conductor shield, wherein the outer covering layer comprises a (fifth) resin, wherein the outer covering layer is disposed on the periphery of the inner covering layer, and wherein each of the inner covering layer and outer covering layer independently have a thickness of from about 70 mils to about 320 mils ([0016] & [0018]).  Yu does not disclose the outer covering layer comprising a colorant.  Kibe et al. discloses a wire comprising an outer covering layer (130) including a colorant (col. 7, lines 51-53).  It would have been obvious to one skilled in the art to include a colorant as taught by Kibe et al. in the outer covering layer of Yu to provide the same with an identification means.

11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. in view of Mayama et al. (9997279).
 	Wilson et al. discloses the invention substantially as claimed except for the wire having an outer diameter of about 0.60 in. to about 2.50 in.  Mayama et al. discloses a wire having an outer diameter of about 0.60 in. to about 2.50 in. (col. 4, lines 29-36, 0.3 mm to 60 mm).  It would have been obvious that depending on the specific use of the resulting wire, one skilled in the art would provide the wire of Wilson et al. to have an outer diameter of about 0.60 in. to about 2.50 in. as taught by Mayama et al.

12.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. in view of Sato ("Development…Lines", cited by the applicant).
 	Claim 21 additionally recites the thermoset resin comprising a bismaleic amide resin.  Sato discloses a transmission line.  Sato discloses that bismaleic amide resin a heat resistant material (Table 2).  It would have been obvious to one skilled in the art to use bismaleic amide resin for the thermoset resin of Wilson et al. since bismaleic amide resin is a heat resistant material as taught by Sato.
Response to Arguments
13.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2841